DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2-19 are pending.

EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan (Reg. No. 40338) on 09/23/2021.

Claim 19 has been amended as follows: 

19. (Currently Amended) A computer implemented method of authenticating messages transmitted on a network based on physical location of transmitting units, comprising: 
having at least one processor of a probe connected at a second point of a line topology bus, said at least one processor is adapted to: 

calculate a propagation timing between a reception time of each of said plurality of messages and a reception time of an associated one of said plurality of reflection signals transmitted in response to said each message; and 
determine validity of said each message according to a match between said calculated propagation timing and each of a plurality of predefined propagation timings associated with said plurality of bus connected units; 
wherein said plurality of bus connected units are statically connected to said bus between said first point and said second point;
wherein said plurality of predefined propagation timings is manually set for each of said plurality of bus connected units.

Response to Arguments

3.	In light of the amendments to the claims, the claim objections of claims 8-19 are withdrawn.

4.	In light of the amendments to the claims, the 35 U.S.C. 103 rejection of claims 1-7 and 19 are withdrawn. 

Allowable Subject Matter

5.	Claims 2-19 (renumbered as claims 1-18) are allowed.

Reasons for Allowance

6.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 2-19 (renumbered as claims 1-18) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 8,… wherein said plurality of predefined propagation timings is manually set for each of said plurality of bus connected units…in combination with other limitations recited as specified in claim 8.

In claim 9,… wherein said predefined propagation timing is dynamically determined by said probe by computing said plurality of predefined propagation timings during an initialization process in which at least one of said plurality of bus connected units transmits at least one unit authentication message used by said probe to calculate a respective one of said plurality of predefined propagation timings…in combination with other limitations recited as specified in claim 9.

claim 10,… wherein said reflector and said probe are integrated in a single device having a plurality of bus interfaces, said reflector connects to said bus through a first bus interface of said plurality of bus interfaces and said probe connects to said bus through a second interface of said plurality of bus interfaces, wherein said propagation timing is calculated between a reception time of said each message at said first bus interface and a reception time of said each message at said second bus interface
…in combination with other limitations recited as specified in claim 10.

In claim 11,… wherein said bus is divided to a plurality of bus segments, each of said plurality of bus segments having a respective said reflector connected to said first point of said each bus segment and a respective said probe connected to said second point of said each bus segment…in combination with other limitations recited as specified in claim 11.

In claim 13,… wherein said bus implements a Controller Area Network (CAN) protocol for in which each of said plurality of bus connected units is identified through a respective message type of a plurality of message types encapsulated in said each of said plurality of messages, said respective message type is exclusively associated with said each bus connected unit such that only said each bus connected unit is capable of transmitting said each message of said respective message type…in combination with other limitations recited as specified in claim 13.

claim 19,… wherein said plurality of predefined propagation timings is manually set for each of said plurality of bus connected units…in combination with other limitations recited as specified in claim 19.

The first closest prior art is Allouche et al, US 2016/0197944 hereafter Allouche. Allouche, FIG 3, 304, 306, [0025], [0027] discloses a monitoring unit M1/M2 to intercept/detect messages as one point and the monitoring unit M2 to detect messages at a second location on the bus, [0026]-[0028] discloses calculating a distance between a monitor unit and a source electronic control unit in a controller area network, [0032], [0038] discloses determining the messages do not match their propagated timing to predefined propagation timings and discarding/invalidating the messages and [0025] discloses the plurality of monitoring units are statically connected to the bus at a first point that is the location of M1 and a second point which is the location of M2. Allouche does not explicitly disclose the italic limitations of claims 8-11, 13 and 19 as cited above. 

The second closest prior art is Schuster, US 2004/0098514 hereafter Schuster. Schuster FIG. 1, 6, FIG. 3, 6, [0032], [0043] discloses the diagnosis repeater 6 to respond/inject messages at point on the bus in response to the messages transmitted by a plurality of bus subscribers T#. Schuster does not explicitly disclose the italic limitations of claims 8-11, 13 and 19 as cited above.

The third closest prior art is Lassini et al, US 2016/0056906 hereafter Lassini. Lassini FIG. 4, [0005], [0027] discloses a Bus Controller 310, a Bus Repeater Unit 315, 

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tomita et al, US 9,705,697 discloses a transmission data signal delay adjuster that determines a second timing having a predetermined time difference from a first timing, the bus signal rising from the low level to the high level at the first timing.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469